Judgment, Supreme Court, New York County *436(Herbert J. Adlerberg, J.), entered November 6, 1991, denying petitioner’s application for a writ of habeas corpus to be admitted to bail, unanimously affirmed, without costs.
When bail was set on the superseding indictment at $125,000, the Assistant District Attorney in charge of the case was on vacation and the full facts concerning this relator were not made known to the arraignment court which set bail. Accordingly, it was improper for the Assistant District Attorney in charge to make the facts known to the bail-setting court, and to do so ex parte. Upon review of the minutes of that ex parte proceeding, we agree with the court that bail should be revoked and that defendant should remain on remand status. Concur — Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ.